Case 3:19-cv-01341-SPM Document 54 Filed 09/23/20 Page 1 of 3 Page ID #390




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DARRIAN DANIELS,
 #K91046,

                       Plaintiff,

 v.                                             Case No. 19-cv-01341-NJR

 TYSON BROWN,
 JOHN BALDWIN, and
 FRANK LAWRENCE,

                       Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Darrian Daniels, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Menard Correctional Center (“Menard”), filed this

action alleging deprivation of his constitutional rights pursuant to 42 U.S.C. § 1983. Daniels

claims that Defendants Brown, Baldwin, and Lawrence have subjected him to cruel and

unusual punishment by serving him contaminated food and denying him food (Count 1) and

that Defendant Brown served him the contaminated food and denied him meals in retaliation

for filing a lawsuit (Count 2). Along with the Complaint, Daniels filed a Motion for

Preliminary Injunction and/or Protective Order, which the Court denied for failure to show

irreparable harm. (Doc. 4). Daniels then filed a second Motion for Preliminary Injunction

(Doc. 7). Following a hearing, the Court denied the motion. (Doc. 31). Daniels testified at the

hearing that he had been moved to gallery 2, North 2, and since that time his food had not

been contaminated and he was receiving meals. Thus, the Court determined he had not

demonstrated threat of immediate and irreparable injury.

                                        Page 1 of 3
Case 3:19-cv-01341-SPM Document 54 Filed 09/23/20 Page 2 of 3 Page ID #391




       Now before the Court is Daniels’s third Motion for Emergency Preliminary Injunction

and/or Protective Order. (Doc. 37). In the motion, Daniels alleges that Defendant Brown

started working in 2 gallery, North 2 in March 2020. He states that Brown and another

correctional officer, Liefer, have been contaminating his food with feces and dirt. Daniels also

asserts that Brown and Liefer turned off his toilet on April 9, 2020. He states that he is not

eating and is very sick and under weight. He asks that Defendants be prohibited from having

any contact with him, for a transfer from Menard, and to receive medical attention. After the

motion was filed, the Court denied the request for injunctive relief regarding medical

attention, as outside the scope of the Complaint. (Doc. 38). The Court also determined that it

would not be appropriate to enter an order for an immediate transfer to a different

correctional center without providing notice to Defendants and giving them an opportunity

to respond, and thus, denied any request for a temporary restraining order. Defendants were

ordered to file a response to the request for a preliminary injunction regarding Daniels’s

claims of receiving contaminated meals by Defendant Brown. Defendants filed a response on

May 22, 2020. (Doc. 42).

       The Court finds that Daniels is not entitled to a preliminary injunction at this time. In

order to demonstrate entitlement to preliminary relief, Daniels must establish that irreparable

harm will result if injunctive relief does not issue. See Valencia v. City of Springfield, Ill., 883

F.3d 959, 966 (7th Cir. 2018). Defendants state, and Daniels does not refute, that as of May 7,

2020, Brown has been reassigned to the armory and no longer works in Daniels’s current cell

house. (Doc. 42, p. 4). Furthermore, Daniels has not made any claims that he has had any

recent contact with Defendants Baldwin, the former director of IDOC, or Lawrence, the

former warden of Menard or that they have been involved in contaminating his food. Because

                                           Page 2 of 3
Case 3:19-cv-01341-SPM Document 54 Filed 09/23/20 Page 3 of 3 Page ID #392




Daniels has failed to set forth any evidence establishing that he will suffer irreparable harm

at the hands of Defendants if an injunction is not issued, he has failed to meet his burden

necessary to demonstrate that a preliminary injunction is warranted.

       Finally, the Court must address Daniels’s claims against Correctional Officer Liefer.

In the motion, Daniels asserts new allegations that occurred after the Complaint was filed

against Correctional Officer Liefer, who is not currently named as a defendant in this matter.

The main purpose of a preliminary injunction is “to preserve the relative positions of the

parties until a trial on the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395

(1981). It is not meant to be used as a vehicle to air new allegations, name additional

defendants, and claim injunction. Furthermore, “[a]n injunction, like any ‘enforcement

action,’ may be entered only against a litigant, that is, a party that has been served and is

under the jurisdiction of the district court.” Maddox v. Wexford Health Sources, Inc., 528 F.

App’x 669, 672 (7th Cir. 2013) (quoting Lake Shore Asset Mgmt., Ltd. v. Commodity Futures

Trading Comm’n, 511 F.3d 762, 767 (7th Cir. 2007)). Therefore, to the extent Daniels seeks relief

from Correctional Officer Liefer, who is not a party to this action, the motion is improper.

       Therefore, for the reasons provided above, the Motion for Emergency Preliminary

Injunction and/or Protective Order (Doc. 37) is DENIED without prejudice.

       IT IS SO ORDERED.

       DATED: September 23, 2020

                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                         Page 3 of 3
